DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in CN201910947140.2 on 09/29/2019 It is noted, however, that applicant has not filed a certified copy of the above application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is noted that the limitations, “carrying out three-dimensional scanning … using the monocular camera and an optical beam splitter or a mirror group”,  “allowing images of an object surface to reach two opposite target surfaces of the monocular camera through two optical paths by the optical beam splitter” as recited in claims 6 and 9, are not clear; for example, in the step of “carrying out …” calls for using  optical beam splitter or a mirror group; however in the step of “allowing images …” refers back to the optical beam splitter; what happens if is a mirror group, as recited in the claim. Furthermore; the “two opposite target surfaces of the monocular camera” is also not clear, what surfaces applicant refers to. Therefore the claim consider to be vague and indefinite.
	Regarding claims 7-8, similarly the feature “changing a single channel of sensor S into …” is not clear, what is a sensor S? Changing a single channel of sensor …, is also not clear, as to what applicant refers to, and how this changes takes effect. Therefore these claims also consider to be vague and 

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sekiya (US 5976071) OR (JP JP02010056865) 
	Regarding claim 1, Sekiya discloses an intraoral three-dimensional scanner system, comprising a monocular camera (e.g., col. 2, lines 12-21), wherein a first mirror M2 and a second mirror M3 perpendicular to each other (e.g., mirrors 20a, 20b in figs. 1a and 2a are perpendicular to each other), are provided between the monocular camera and an object to be measured (e.g., figs. 1a, 2a and 14), a bisector of an angle formed by the first mirror M2 and the second mirror M3 is perpendicular to a lens of the monocular camera (e.g., as shown in figs. 1a, 4, 5a,6a, 7a and 14 bisector of an angle formed by the first mirror M2 and the second mirror M3 is perpendicular to the lens 13 or 12), and reflecting surfaces of the first mirror M2 and the second mirror M3 face the lens (e.g., figs. 1a, 4, 5a,6a, 7a and 14), 
and a third mirror M1 is provided at a side of the first mirror M2 away from the second mirror M3 (e.g., mirror 31a in figs. 1a, 2a and 14), and a fourth mirror M4 is provided at a side of the mirror M3 away from the first mirror M2 (e.g., mirror 31b, in figs. 1a, 2a and 14), the first mirror M2, the second mirror .
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sekiya (US 5976071).
	Regarding claim 2, Sekiya teaches first, second, third and fourth mirrors, as discussed in claim 1 above.
	Sekiya is silent to explicitly indicate the shape of mirrors are, squares, and/or length, of the mirrors as specifies in the claim.
	The mirrors 20a, 20b, 31a and 31b, as shown in fig. 2a is square. Further it is noted that no criticality has been demonstrated by the claimed feature, and/or no critical functionality is performed, and therefore the shape and/or length simply consider as design choice and is not patentably significant. Since length and/or shape is just the matter of design/construction based on the desired use and/or application, which can be changed and/or modified based on the desired construction/design. For further clarification; Lewis et al., US 20050116038, paragraphs 0020, 0053, teaches the shape and length of the mirrors.

	Regarding claim 4, Sekiya teaches The intraoral three-dimensional scanner system of claim 1, wherein a distance between the third mirror M1 and the first mirror M2 is 3-5 mm, and a distance between the fourth mirror M4 and the second mirror M3 is 3-5 mm; in other-words the distance between third mirror M1 and the first mirror and fourth mirror M4 and the second mirror M3 are the same (e.g., figs. 1a and 2a shows the distance between 20a , 31a and 20b, 31b are the same, and through-out the disclosure teach adjusting a distance between each of the two mirrors). Therefore, the claimed 3-5mm distance consider as an obvious design choice based on the desired construction.
	Regarding claim 5, Sekiya teaches the intraoral three-dimensional scanner system of claim 1, but fails to explicitly indicate angle between the third mirror M1 and the bisector is 25-40°, and an included angle between the fourth mirror M4 and the bisector is 25-40°. However, as shown in figs. 1a and 2a the angle is less than 45 degree, and further it is noted that the feature as claimed is not patentably significant, since it can vary based on the design and construction, and therefore consider as an obvious design choice.
10.	Claim 6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sekiya (US 5,976,071) in view of Rubbert et al. (US 2005/0089214).
	Regarding claim 6,   A three-dimensional scanning method using the intraoral three-dimensional
scanner system of claim 1, comprising; carrying out three-dimensional scanning based on binocular stereoscopic vision using the monocular camera and an optical beam splitter or a mirror group (e.g., figs. 1a-1b and 14, col. 1, lines 65- col. 2, lines 3, lines 12-21 of ‘071), allowing images of an object surface to reach two opposite target surfaces of the monocular camera through two optical paths by the optical 
	Sekiya teaches capturing and/or forming an image of the object, but is silent to explicitly indicate, analyzing the images to obtain cloud data of three-dimensional points of the object surface.
	Rubbert in the same field of endeavor (e.g., fig. 29, paragraphs 0021,0065,0099,0100,0113,0165) teaches the above analyzing to obtain cloud data of the 3D points of the object.
	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teaching of Rubbert, into the system of Sekiya, in order to generate three dimensional information for each image, i.e., frames or clouds of points, with X, Y and Z coordinate, as suggested by Rubbert.
	Regarding claim 8, the combination of Sekiya and Rubbert teach the intraoral three-dimensional scanning method of claim 6. But fails to explicitly show, polarizing filter parallel to the sensor S is provided between the third mirror M1 and the object P and between the fourth mirror M4 and the object P in the two optical paths.
	However, examiner takes official notice to indicate that, the use of polarizing filter in the optical system is notoriously well known, and the location consider as an obvious design choice based on the desired use/application. In other-words the elements as recited in the claims are nothing more than arrangement of known elements based on the desired application and/or construction, and therefore consider as an obvious design choice.
	Regarding claim 9, the limitations as claimed are substantially similar to claim 6 above, and are directed to the computer implemented method of claim 6. Since the disclosure of the above references, as shown in fig. 1b, element 100 of ‘071, is a computer implemented process, therefore the ground for rejecting claim 6 also applies here.
Contact Information
11.	Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Behrooz Senfi whose telephone number is 571-272-7339. The examiner can normally be reached on M-F 10:00-6:00.
	Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/Interviewpractsce.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor,
Kelley Christopher can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
	Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BEHROOZ M SENFI/Primary Examiner, Art Unit 2482